Citation Nr: 1015943	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  07-21 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a neurological 
disability, to include peripheral neuropathy.  



ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel











INTRODUCTION

The Veteran had active service in the United States Air Force 
from July 1964 to June 1966, to include active duty in 
Vietnam.  

This matter comes on appeal to the Board of Veterans' Appeals 
(Board) from a December 2007 rating decision of the United 
States Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.  The Veteran has subsequently 
moved, and his claim is under the jurisdiction of the RO in 
Phoenix, Arizona.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran in this case alleges that he developed peripheral 
neuropathy as a result of his presumed exposure to herbicides 
in the Republic of Vietnam.  Service personnel records 
confirm that the Veteran served in Vietnam, and thus his 
exposure to herbicides is conceded.  

Acute and subacute peripheral neuropathy are among those 
disorders subject to presumptive service connection.  In 
addition, the Veteran has submitted evidence which shows a 
potential link between his current diagnosis and his exposure 
to herbicides.  The Veteran is a psychiatrist, and he served 
as a general medical officer (general practitioner) during 
his service in Vietnam.  As this is the case, he has the 
requisite medical knowledge to opine on matters of diagnosis 
and etiology in a manner that is greater than that of a lay 
person.  As, however, the Veteran's specialty is in child 
psychiatry, his opinions regarding his neurological condition 
are not as probative as if they came from a specialist in 
neurology.  As this is the case, the claim must be remanded 
for additional medical development.   

Indeed, the Veteran has included numerous treatment reports 
which document him as having a rare form of neurological 
disorder, peripheral neuropathy as due to periarteritis 
nodosa.  Although his treating neurologists have not linked 
the condition with direct exposure to herbicides, the Veteran 
(as a psychiatrist) has reported feeling early symptoms of 
the condition since a period proximate to service (1970), and 
has offered his opinion that exposure to toxins is the only 
explanation for his rare condition.  In support of this, he 
attached a clinical note from a VA physician, dated in July 
2007, which noted a history of "exposure to chemicals in 
Vietnam" and a recommendation that the Veteran file "for a 
service claim."  There is, however, no opinion associated 
with this suggestion which links the onset of the Veteran's 
disorder with herbicide exposure.  

Given the above, the Veteran is to be scheduled with a VA 
neurologist for the purposes of ascertaining the etiology of 
his neurological disability, to include peripheral neuropathy 
or periarteritis nodosa.  The Veteran's assertions as a 
physician are to be specifically referenced by the 
neurologist in coming to his opinion, and if the Veteran's 
disorder is found to not be due to exposure to herbicides in 
Vietnam, the examiner should state the more likely cause of 
the condition.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
neurology examination for the purposes 
of determining the etiology of his 
claimed condition.  The neurologist 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that 
the Veteran's neurological disability, 
including peripheral neuropathy, was 
caused by any incident or event of 
active service, to include exposure to 
herbicides in the Republic of Vietnam.  
The examiner must note the Veteran's 
competent medical assertions in his 
opinion, and should the claimed 
disorder not be found to be related to 
herbicides, an explanation of the 
likely cause should be included in the 
opinion.  A detailed rationale must 
accompany any conclusions reached.  

2.  Following the above-directed 
development, re-adjudicate the 
Veteran's claim.  Should a decision be 
made which is less than favorable, 
issue an appropriate statement of the 
case and forward the claim to the Board 
for final adjudication.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


